DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 3/20/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document (FP document 5); each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “23” has been used to designate both piezoelectric converter and bandpass filter; reference character “21” has been used to designate both a shield and output signal; reference character “22” has been used to designate both filter and amplifier.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref character 1 is not in specification. It appears ref char 1 is referring to the granules.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).


Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Re Claim 1, replace “Sensor for real time monitoring the quality” with “A sensor for real time monitoring a quality” in line 1.
Re claim 1, replace “measuring gap” with “a measuring gap” in line 3.
Re claim 1, replace “the dielectric properties” with “dielectric properties” in line 4.
Re claim 1, replace “signal processing means” with “a signal processing means” in line 6. 
Re claim 1, replace “welding profile” with “a welding profile” in line 9.
Re claim 1, replace “the side of the plastic film” with “a side of the plastic film” in line 12-13.
Re claim 1, replace “the production line” with “a production line” in line 13.
RE claims 2-11, replace “Sensor according to” with “The sensor according to” in line 1.
Re claim 2, replace “he electrodes” with “the electrodes” in line 2.
Re claim 10, replace “the welding process” with “a welding process” in line 3.
Re claim 10, replace “the welding shape” with “a welding shape” in line 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 8-10, the claim recites the limitation “the first measuring gap the signal measuring gap, is arranged for measuring the welding profile, and at least a second measuring gap, the reference measuring gap. is arranged to provide an average of the plastic film”.  First, there is a lack of antecedent basis for the signal measuring gap and the reference measuring gap.  Second, it is unclear from the claim whether the signal and reference measuring gaps are the same as the first and second measuring gap.  For purposes of examination, it is assumed that they are the same.   
Regarding claim 1, in line 15 the claim recites the limitation “an intermediate measuring gap”.  It is unclear whether this is referring to the measuring gap recited in line 3.  For examination purposes, it is assumed that they are the same since reference numeral 13 is defined for both.  
Regarding claim 1, in line 17-19, the claim recites the limitation “said reference measuring gap and a signal measuring gap and wherein the reference electrodes are arranged”. It is unclear whether the said reference measuring gap is the same as the second measuring gap.  It 
Regarding claim 5, the claim recites the limitation “minimize unwanted capacitive crossover through the system and reduce the effect of primarily low frequency conducted interference to prevent that the signal is hidden in noise”. There is insufficient antecedent basis for the terms “the system”, “the effects”.  It is unclear whether the term “the signal” is referring to both output signals, the measuring signal or another signal.  
Regarding claim 6, the claim recites the limitation “for instance a phase locked detector”. The phrase "for instance" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, the claim recites the limitation “that it is arranged to be mounted in pairs, one on each side of the plastic film G0), along a production line”. It is unclear what is meant by “it is arranged”.  Claim does not disclose what component is explicitly arranged. It is also unclear whether “a production line” is the same as that in claim 1. 
Regarding claim 8, the claim recites the limitation “provide a most possible sensitivity for welding profile”. The term “most possible” is a relative term which renders the claim indefinite. The term “most possible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what sensitivities would satisfy the “most possible”. 
Regarding claim 9, the claim recites the limitation “previous process step, etc.”. The phrase "etc." renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "etc."), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svensson et al., US 20080249730 in view of Ishida, EP 1460405
As to claim 1, Svensson discloses [a] Sensor for real time monitoring the quality of welding joints in a plastic film at the production of plastic bags on roll (¶[0003]; invention directed to plastic bag manufacturing welding quality control) by measuring material changes in the welding joint (¶[0008]; material characteristics of plastic determined), whereby the sensor comprises at least two electrode pairs (Fig. 2; capacitors 161, 162) forming measuring gap (Fig. 1-3; gap is evident between the capacitors) arranged to measure changes in the dielectric properties of the material (¶[0041] “properties of the measured part…thickness and/or the dielectric loss”) when the welding joint is passing through the measuring gap of the electrodes (Fig. 1; product 90 passed along the gap) and provide a measuring signal proportional to the material change in the welding joint (¶[0041]; parameters related to material property measured and extracted by apparatus 20), and that the sensor further comprises signal processing means for evaluating the measuring signal in order to detect defective welding joints in the plastic film (Fig. 1-2; devices 10, 50, 60, 70 are all signal processing means for evaluating signal from capacitors 161, 162), characterized in that the electrodes are arranged in such a way that a first measuring gap, the signal measuring gap, is arranged for measuring the welding profile (Fig. 1-2; capacitor 161 having two plates/electrodes), and at least a second measuring, the reference measuring gap, is arranged to provide an average of the plastic film measuring signal (Fig. 1-2; capacitor 162 having 2 plates/ electrodes ) and whereby the electrodes are driven by a stable oscillator (Fig. 2; oscillating circuit 11, measuring oscillator 111 and reference oscillator 112) and that the sensor is arranged at the side of the plastic film along the production line and is provided with a first and a second part which parts are arranged to extend above and beneath the 
Svensson is silent in wherein the oscillator is driven with a high measurement frequency in the order of 100 kHz to 100 MHz.  However, Ishida is in the field of plastics manufacturing and discloses wherein an oscillator is driven with a high measurement frequency in the order of 100 kHz to 100 MHz (¶[0072]; frequency of power supply unit is above 100kHz).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate substitute a frequency of 100kHz or above into the device of Svensson since the substitution of the frequency range would still produce the same result of  monitoring the integrity of the plastic weld. 
As to claim 7, Svensson discloses that it is arranged to be mounted in pairs, one on each side of the plastic film, along a production line for plastic bag manufacturing (Fig. 1).
As to claim 8, Svensson discloses that the reference electrodes are arranged to provide an average over a big area, while the measuring electrodes have a geometry to provide a most 
As to claim 9, Svensson discloses characterized in that the signal processing means are arranged to indicate a desired variable and provide an alarm signal or, as an alternative, connect to information buses or telephone system in the production facility or used to control a previous process step, etc (Fig. 1; alarm 80).
As to claim 10, Svensson discloses that the signal processed measuring signal provides a measure of the quality of the welding joint by measuring the material changes that arise during the welding process, and whereupon the material changes could either be in the form of a geometrical change of the welding shape or a change of the dielectric properties of the material (¶[0041], [0044]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svensson et al., US 20080249730 in view of Ishida, EP 1460405 in view of Hazeghi et al., US 20130076378
As to claim 2, Svensson discloses electrodes are arranged in a half electric bridge (half Wheatstone bridge) (Fig. 1-3) but is silent where the electrode gaps have approximately the same average impedance.  However, Hazeghi discloses electrodes arranged in a bridge to have approximately the same average impedance (¶ [0026], [0029]; impedance matching of bridge circuits).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Hazeghi into Svensson as modified for the benefit of providing a measurement device having high resolution due to sensitivity in electrode measurements (Background). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svensson et al., US 20080249730 in view of Ishida, EP 1460405 in view of Smith et al., US 20100052811
As to claim 3, Svensson discloses providing two output signals, one signal to the reference electrode and one signal to the measuring electrode (Fig. 2; output signals from 161 and 162). Svensson is silent in wherein the oscillator is connected to a shielded drive transformer to provide the output signals to create a high drive voltage and impedance matching of the electrodes. Smith discloses wherein and oscillator is connected to a shielded drive transformer to provide the output signals to create a high drive voltage and impedance matching of the electrodes (¶[0071]; Fig. 1a; signal generator 125 to Tx, Rx coils).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Smith into Svensson as modified for the benefit of providing a signal to the electrodes while eliminating cross coupling (¶[0071]). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svensson et al., US 20080249730 in view of Ishida, EP 1460405 in view of Wagner et al., US 4683418
As to claim 4, Svensson as modified is silent in that the output signals are 180 degrees phase shifted relative to each other.  Wagner disclose a sensor in which output signals are 180 degrees phase shifted relative to each other (Background/Summary; 1st and 2nd signal output 180 degrees out of phase).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Wagner into Svensson as modified in order to obtain measurements which are phase shifted so that determination of the different output signals identifying the different electrode pairs can be made. 
  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svensson et al., US 20080249730 in view of Ishida, EP 1460405 in view of Fu, “Topology Investigation and System Optimization of Resonant Converters”
As to claim 5, Svensson as modified is silent in that an electrostatic shield is arranged between the primary and secondary sides of the drive transformer in order to minimize unwanted capacitive crossover through the system and reduce the effect of primarily low frequency conducted interference to prevent that the signal is hidden in noise.  However, Fu discloses that a shield may be is arranged between the primary and secondary sides of the drive transformer (Page 103, 2nd paragraph “shields …placed between the primary and secondary windings of the transformer”) in order to minimize unwanted capacitive crossover through the system (“reduce…capacitive coupling between windings” ) and reduce the effect of primarily low frequency conducted interference to prevent that the signal is hidden in noise (Page 103; shield used for electromagnetic interference suppression, i.e. noise due to interference).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Fu into Svensson as modified for the benefit of delivering a signal unaffected by noise to the sensor system so that a more accurate measurement of the integrity of plastic weld can be measured. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svensson et al., US 20080249730 in view of Ishida, EP 1460405 in view of Gruber, US 4435984
As to claim 6, Svensson is silent in that the measuring signal is detected by means of a narrow band detector, for instance a phase locked detector, for high dynamics and suppression of interference. Gruber teaches a sigil detected by means of narrow band detector, for instance a .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svensson et al., US 20080249730 in view of Ishida, EP 1460405 in view of Rodel, DE 19638733
As to claim 11, Svensson is silent in that the signal processing means has two detection levels for indicating a too strong welding effect and an insufficient welding effect, respectively, and between which two detection levels an approved operating range is indicated and outside which range the sensor is arranged to make an alarm.  However, Rodel discloses wherein a plastic seal damage detection method is used to indicate two detection levels for indicating a too strong welding effect and an insufficient welding effect, respectively, and between which two detection levels an approved operating range is indicated and outside which range the sensor is arranged to make an alarm (Col. 4 lines 1-5; claim 11; measured value and target value determined to trigger alarm indicating damage to the seal).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Rodel into Svensson as modified for the benefit of providing a quick response to an insufficient weld so that an adjustment is made to the equipment used for welding to mitigate further issues. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/            Examiner, Art Unit 2868